Citation Nr: 1133141	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-12 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from November 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in April 2008.

The Board notes that the RO sent the Veteran a letter in September 2006 asking the Veteran to specify which ear his claimed hearing loss in this case involved.  The Veteran's October 2006 reply specified that he was claiming entitlement to service connection for hearing loss of the left ear.  Review of the June 2007 rating decision shows that the RO only addressed the left ear, as requested by the Veteran.  However, subsequent communications from the RO referred to the issue as bilateral hearing loss.  After reviewing the June 2007 rating decision, the Board finds that there was no formal adjudication of right ear hearing loss despite the references to bilateral hearing loss by the RO.  As such, the only issue before the Board involves the left ear.  Thus, the Board has limited the issue on appeal to the left ear.  The Board notes in passing, without making a formal finding, that audiological examination in June 2007 appears to have detected no hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385 (2010).


FINDING OF FACT

Left ear hearing loss was not manifested during the Veteran's active duty service, nor is it shown to have manifested for many years thereafter, nor is any current hearing loss otherwise related to such service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have incurred in or aggravated by such service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a September 2006 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in September 2006, which was prior to the June 2007 rating decision on appeal.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the September 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations. The record in this case includes service treatment records, post-service VA medical records, and a VA examination report.

The Board notes that the Veteran has indicated that he additionally received medical treatment at the New Orleans VAMC from 1995 to 1997, and that records corresponding to such treatment are not available for review in the claims file.  However, those records have been appropriately determined to be unavailable after exhausting all available avenues to attempt to obtain them.  An April 2007 VA memorandum contains a 'Formal Finding on the Unavailability of VA Medical Records' documenting the steps taken in exhausting reasonable avenues for obtaining the referenced New Orleans VAMC records from 1995 to 1997; the New Orleans VAMC notified VA that the facility did not have a records for the Veteran for that time period.  The Veteran has submitted the New Orleans VAMC records in his possession, which are from 1998.  The Veteran's February 2007 written statement from the Veteran directly notified VA that he was not in possession of any medical evidence pertaining to the hearing loss issue on appeal.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded a VA examination in June 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the June 2007 VA examination report contains sufficiently specific clinical findings and informed discussion of the facts of record to provide probative medical evidence adequately addressing the issue decided below.  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

Analysis

The present appeal involves a claim of entitlement to service connection for hearing loss of the left ear.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board acknowledges that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In statements of record, the Veteran has asserted that he was exposed to acoustic trauma during his military service.  The Veteran's August 2006 claim asserted that the disability began during service in 1974.

The Veteran's service records essentially corroborate that the Veteran was exposed to significant noise during service.  In this regard, the Board notes that the Veteran's service treatment records document that that the Veteran was followed in a hearing conservation program due to noise exposure associated with pavement maintenance and flight line duty.

The Veteran's service treatment records show regular evaluations of the Veteran's hearing acuity involving some fluctuation in the Veteran's hearing acuity at various times during service; however, the service treatment records show no instance of hearing loss meeting the VA criteria to be considered hearing loss, nor do the service treatment records show any diagnosis of hearing loss or any symptom complaints of hearing problems.  The Board notes that the Veteran's service treatment records cover some time outside of the scope of the Veteran's shown period of active duty military service; however, with consideration of all his service treatment records, the evidence shows no diagnosis of hearing loss or symptom complaints of hearing loss during the Veteran's shown period of active duty service.

An April 1972 hearing conservation data sheet is of record, and shows that the Veteran was found to have 'good' estimated hearing acuity.  The April 1972 audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
LEFT
20
10
15
15
20

The April 1972 report contains no speech recognition testing data.

A December 1972 service medical examination report shows that the Veteran's ears were clinically normal with no abnormalities or complaints noted.  An associated medical history questionnaire shows that the Veteran directly denied having any hearing loss at that time or in the past.  The December 1972 audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
LEFT
20
10
15
15
20

The December1972 report contains no speech recognition testing data.

A July 1973 service medical examination report shows that the Veteran's ears were clinically normal with no abnormalities or complaints noted.  An associated medical history questionnaire shows that the Veteran directly denied having any hearing loss at that time or in the past.  The July 1973 audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
LEFT
20
10
15
10
25

The July 1973 report contains no speech recognition testing data.

A separate July 1973 hearing conservation data sheet is also of record, and shows that the Veteran was being exposed to noise from "pavements" around that time.  The Veteran was found to have 'fair' estimated hearing acuity.  The July 1973 audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
LEFT
20
10
15
10
25

The July 1973 report contains no speech recognition testing data.

A September 1974 hearing conservation data sheet is of record, and shows that the Veteran was being exposed to noise from "Air Comp + Flight Line" around that time.  The Veteran was found to have 'good' estimated hearing acuity, and the report shows that hearing protection was utilized ('plugs') and were considered adequately protecting his hearing, and there were no significant findings.  The Veteran was returned to duty.  The September 1974 audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
LEFT
10
5
5
5
5

The September 1974 report contains no speech recognition testing data.

An October 1974 service "separation" examination report is also of record.  The report shows that the Veteran's ears were clinically normal with no abnormalities or complaints noted.  An associated medical history questionnaire shows that the Veteran directly denied having any hearing loss at that time or in the past.  The October 1974 audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
LEFT
10
5
0
0
5

The October 1974 report contains no speech recognition testing data.

The earliest indication of any manifesting hearing loss problems is from the time of the Veteran's filing of this claim for benefits in August 2006.  In support of his claim, the Veteran has asserted that he first experienced hearing problems around the time of his separation from military service.  Other than his testimony, the Veteran has not otherwise submitted any medical evidence in support of the hearing loss claim.

None of the contents of the claims file contain any manner of competent medical etiology opinion addressing the Veteran's left ear hearing loss except for the June 2007 VA examination report developed in connection with this appeal.  The June 2007 VA examination report contains appropriate testing to confirm a current diagnosis of left ear hearing loss, and offers a medical opinion based upon review of the claims file that the left ear hearing loss is less likely than not related to acoustic trauma from military service.

The June 2007 audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
LEFT
15
20
20
25
40

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.

The pertinent diagnosis for the left ear was sensorineural hearing loss, and the Board notes that the audiometric data for the left ear meets the criteria to be considered hearing loss disability for VA purposes.  However, the examiner opined that the current hearing loss was not etiologically linked to his military service.  The examiner rationalized that that the Veteran's hearing thresholds at the time of separation were within normal limits, and cites that "[a]ccording to the American College of Occupational Medicine Noise and Hearing Conservation Committee, 'a noise induced hearing loss will not progress once noise exposure is stopped.'"  Thus, the examiner presents a persuasive rationale supported by citation of the pertinent contents of the claims file and citation of medical principle to support his conclusion that the current left ear hearing loss is not related to acoustic trauma from military service.

Given that the claims file was reviewed by the examiner and the examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.

The Board accepts that the medical evidence of record shows that the Veteran meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability in the left year.  However, the Board is presented with an evidentiary record which does not show hearing loss disability during service, at the time of discharge from service, or for many years following service.  Although the Veteran does now suffer from a hearing loss disability in the left ear, the first medical evidence indicating hearing loss was in 2006, which was more than 30 years after the Veteran's separation from service.  As a result, there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, as the Board finds that the evidence does not establish sensorineural hearing loss within a year of discharge, the service incurrence of sensorineural hearing loss may not be presumed.

It is also significant that there is no evidence of pertinent complaints over many years.  The Board believes it reasonable to expect that the Veteran would have reported ongoing hearing problems since service if he was in fact experiencing them.  Again, the first mention of any hearing loss was in 2006.

The Board acknowledges the Veteran's duties during service and his statements about noise exposure during service.  However, the fact that he was exposed to noise during service does not automatically warrant service connection for his hearing loss first documented many years later.  As explained earlier, there must be a link or nexus between the current hearing loss and the noise exposure during service.  The preponderance of the evidence is against a finding of such a nexus.  The medical evidence actually shows no hearing loss disability during service, and the probative VA opinion found that the Veteran's current hearing loss was not related to service.  There is no supportive medical etiology opinion of record.

In conclusion, the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss is related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Service Connection Conclusion

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, but none of the information in these records substantially supports the Veteran's claim or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that the Veteran's current left ear hearing loss disability is related to his military service.  The Veteran has been afforded a VA examination in connection with his claim; the examiner provided a negative nexus opinion.  The June 2007 VA examiner provided a rationale that addressed the Veteran's in-service history and his post-service history.  The examiner's opinion is uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's current left ear hearing loss is related to his military service.  None of the Veteran's post-service medical records indicate that any hearing loss disability is related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) .  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service does not provide a persuasive basis to award service connection in this case.  To the extent that the Veteran's August 2006 claim suggests that his hearing loss disability has been ongoing since during service, the Board notes that the contemporaneous service treatment records show that the Veteran repeatedly denied having any hearing loss symptoms or any history of hearing loss symptoms, including in a medical history questionnaire at the time of his service separation examination.  Indeed, the Board notes that the objective testing during service indicates that the Veteran's hearing acuity in the left ear was better at the time of the separation examination than it was when tested at the beginning of his period of active duty service.  The service treatment records, including with documentation of the Veteran's hearing conservation program, contains no suggestion that the Veteran ever reported any hearing problems; the Board believes that it is reasonable to assume that the Veteran would have reported any hearing problems during hearing conservation consultations and medical examinations if he experienced any hearing problems.  The objective evidence and the Veteran's own statements during military service contradict more recent assertions of hearing loss problems manifesting during service.  Thus, with regard to any claimed continuity of symptoms since service, the Board finds that such assertions are not credible.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records are silent as to any diagnosis of hearing loss despite the Veteran being followed in a hearing conservancy program, (2) the Veteran denied any past or present hearing loss at the time of his separation examination and he never otherwise indicated any hearing loss problems, (3) the first evidence of the current hearing loss diagnosis is not shown until more than 30 years after service, and (4) the medical evidence of record fails to relate any currently existing hearing loss to active service, the Board finds that the Veteran's statements suggesting continuity of symptomatology do not establish continuity of the current chronic left ear hearing loss disability claimed in this appeal.

Additionally, because the Veteran was not diagnosed with left ear hearing loss disability within one year of separation of service, there is no presumption that his current hearing loss was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that his current left ear hearing loss is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between military service and chronic left ear hearing loss disability diagnosed more than a year after service requires specialized training, and may therefore not be established by lay opinions on etiology.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether his current left ear hearing loss disability is related to his military service.  As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for left ear hearing loss is denied. See 38 U.S.C.A § 5107.

ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


